Opinion by
Beaver, J.,
The plaintiff was subcontractor under defendants for the stone work and, under a separate agreement, for the concrete and granolithic work of a public school building which the defendants had contracted, under an agreement with the public school authorities, to erect. After the plaintiff had completed his contract, as he alleged, he brought suit to recover a balance alleged to be due under his several agreements with the defendants.
Defendants, in their affidavit, set out two grounds of defense, arising under the contract for the stone work, alleging that the plaintiff had failed to perform his contract in all of its *337parts ; first, in that plaintiff had failed to complete his contract within the time limit mentioned in the written agreement, in which a forfeiture of $25.00 per day as liquidated damages was provided, the said limit being exceeded by a period of nine days, the damages thereby accruing amounting to the sum of $225. Second, in that the amount of stone work contemplated by plans and specifications which were made part of the written agreement was rendered unnecessary, by reason of rock foundation being found sooner than was anticipated, and that, in consequence thereof, the plaintiff was notified not to deliver and lay a certain amount of stone work, which at the price fixed in the contract, aggregated in amount the sum of $780.95.
The plaintiff resisted these reductions, first, because they were not proper under the facts, as they were shown in relation to his contract. Second, that, being in the nature of a set-off, they could not be given in evidence, because that, under Rule 8 of the courts of Allegheny county, the notice required under section 3 thereof had not been given to the plaintiff, and third, that, under the stipulation in the agreement between plaintiff and defendants, relating to arbitration, the plaintiff was not bound thereby, because (a) the clause “any other matter should arise, relating to this contract wherein first and second parties cannot agree ” did not include work omitted to be done, and (5) that the reference to the architects, Messrs. E. J. Car-lisle & Company, who were made sole arbitrators, whose decision was to be final, did not specify individual arbitrators and was, therefore, uncertain and void. These contentions, on the one side and on the other, make up the subject in controversy, although the assignments of error number eleven.
The court below ruled that the claim for damages, by reason of delay, was liquidated and was the subject of set-off; that, no notice of it having been given under the rule, it could not be given in evidence, and that the plaintiff was thereby entitled to recover to that extent, but that the amount claimed for work omitted to be done under the direction of the architect was not set off, and that it was the legitimate subject of defense. A verdict was rendered for $229, upon which judgment was entered. Plaintiff alone appealed. We are not, there*338fore, to consider whether or not the ruling of the court in regard to the question of set-off as to the damages for delay was correct. We are to consider only the claim of the plaintiff for materials not furnished and work not done under the terms of the contract.
The testimony was very clear that the plaintiff was notified not to deliver stone for the footings, as they are called, which we take it to be the foundation under the ground, and that no stone of that kind had been delivered or was upon the ground, when the contract was completed, nor was there stone used in the erection of other portions of the wall above the surface on the ground, after the work was done. The architect testified to the amount of the stone work rendered unnecessary by reason of the foundation being found sooner than anticipated, and provided in the specifications and the value thereof, under the contract. This was clearly not set-off. It was incumbent upon the plaintiff to show that he fulfilled his contract in every respect, in order to enable him to recover, and it was entirely legitimate for the defendant to show that the contract had not been fulfilled. In general “ set-off takes place only in actions and contracts for the payment of money, as assumpsit, debt and covenant, and where the claim set off grows out of a transaction independent of the contract sued on: ” 2 Bouvier’s Law Diet. 988. In Pennsylvania, however, set-off is the subject of statutory regulation, and is as follows : “ If two or more dealing together be indebted to each other upon bonds, bills, bargain, premises, accounts or the like, and one of them commence an action in any court of this province, if the defendant cannot gainsay the debt, bargain or assumption upon which he is sued, it shall be lawful for such defendant to plead payment of all or part of the debt or sum demanded and give any bond, bill, receipt, account or bargain in evidence,” etc. 1 Sm. L. 49, sec. 1. The general rule is herein clearly indicated. The defendants here by their defense endeavored to gainsay the bargain or assumption upon which the plaintiff sought to recover. The court below was, therefore, clearly right, at least to the extent of holding that the portion of the claim relating to work not done was a legitimate defense of which notice, other than that contained in the affidavit of defense, was not required.
*339The clause in the agreement between plaintiff and defendants relating to arbitration is as follows: It is further agreed between the parties hereto that, in the event that first and second parties cannot agree as to what days should or should not be counted as working days or when there is sufficient excavation done to commence work, or any other matte'r should arise relating to this contract, wherein first and second parties cannot agree, then the matter or matters in dispute shall be left to the architects, Messrs. E. J. Carlisle & Company, who shall be the sole arbitrators, and their decision shall be final.” This clause is very broad and comprehensive in its terms, and it is very clear to us that the dispute relating to the work not done was subject to the provisions of this arbitration clause. It was a matter relating to the contract and, although there was some quibble as to whether or not there had been an actual dispute in regard to it between the plaintiff and defendant, the fact that the measurements were made by the architect, one of the defendants and the foreman of the plaintiff being present, clearly showed that it was the subject of difference, the defendants claiming that it should be deducted from the contract price and the plaintiff claiming that he was entitled to full pay, notwithstanding the fact that the materials were not furnished and the work not done. The suit itself is conclusive evidence of a dispute.
Andrew McMasters was shown to have been a member of the firm of E. J. Carlisle & Company. He was the architect in charge of the work, recognized as such by plaintiff and defendants, and was shown to have made the calculation of the materials and work omitted to be furnished and done, and was sufficiently indicated in the agreement as arbitrator, being included in the firm of E. J. Carlisle & Company, although his individual name was not mentioned. This question does not seem to have been raised specifically in the court below and the ninth assignment of error, which relates thereto, is not in accordance with our rule, as it does not show where or how or when or in what manner the court held: “ That E. J. Carlisle & Company, were specific persons, so as to make a reference to them as arbitrators valid and binding on the plaintiff who did not know who composed the firm of E. J. Carlisle & Company.” This *340assignment of error could be well disregarded but we do not see any merit in it.
Considering the whole case, the appellant certainly has nothing of which to complain.
Judgment affirmed.